           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF

v.                       No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; CONTINENTAL
CASUALTY COMPANY; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMPANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE COMPANY                              DEFENDANTS

                                ORDER
     Baptist's motion to stay discovery, NQ 139, is partly granted, and
partly denied, with instructions. First, Baptist need not respond to
Whitley's fourth set of discovery requests. They' re premature because
they' re so comprehensive.    Second, Baptist must audit the current
spreadsheet information and give Whitley its best estimate of how
many members may be in the class. Third, counsel must meet and
confer in person (video conference will do) about all discovery issues
beyond the numerosity clarification. Fourth, if the Court of Appeals
allows the interlocutory appeal of NQ 138, this Court will sua sponte stay
any discovery beyond the numerosity clarification. Fifth, the Court
reminds the parties to follow the Scheduling Order's provision about
discovery disputes. Sixth, the Court reminds the parties of their joint
report due by 15 November 2019 on numerosity and notice issues.
NQ 138 at 21-22.

     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge




                                 -2-
